Exhibit CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Form 10-Q of Community Bank Shares of Indiana, Inc. (the “Company”) for the quarter ended March 31, 2009, I, Paul A. Chrisco, Chief Financial Officer of Community Bank Shares of Indiana, Inc., hereby certify pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: (1)Such Form 10-Q for the quarter ended March 31, 2009 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in such Form 10-Q for the quarter ended March 31, 2009 fairly presents, in all material respects, the financial condition and results of operation of the Company. By:/s/ Paul A.
